 Case: 1:21-cv-00364-PAB Doc #: 11 Filed: 09/13/21 1 of 16. PageID #: 134




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 RAYMOND F. SACK,                                  Case No. 1:21-cv-00364-PAB

                         Plaintiff

 v.                                                JUDGE PAMELA A. BARKER

 JOHN A. BARBISH, et al.,

                                                   MEMORANDUM OPINION & ORDER
                         Defendants



           This matter is before the Court upon Defendants’ Motion for Partial Judgment on the

Pleadings, filed on April 19, 2021. (Doc. No. 7.) On June 2, 2021, Plaintiffs filed an Opposition to

Defendants’ Motion (Doc. No. 9), to which Defendants replied on June 8, 2021. (Doc. No. 10.) For

the reasons set forth herein, Defendants’ Motion for Partial Judgment on the Pleadings (Doc. No. 7)

is GRANTED.

      I.      Background

              A. Factual Allegations

           Plaintiff Raymond F. Sack (“Sack” or “Plaintiff”) is an employee of Defendant City of

Wickliffe (“City”), serving as the Building Commissioner in the classified civil service in the City of

Wickliffe Building Department. (Doc. No. 1 at ¶ 2.) Defendant John A. Barbish (“Barbish”) is the

Mayor and also serves as the Director of Public Safety of the City of Wickliffe pursuant to the City

Charter. (Id. at ¶ 3.)
 Case: 1:21-cv-00364-PAB Doc #: 11 Filed: 09/13/21 2 of 16. PageID #: 135




               1. City Ordinances and Reduction of Position

       On December 17, 2018, Wickliffe City Council passed two ordinances, allegedly at Barbish’s

behest. (Id. at ¶ 6.) The first ordinance, Ordinance 2018-66, eliminated the position of full-time

Building Commissioner of the City. (Id. at ¶ 7 & Ex. A, Page ID# 13.) The second ordinance,

Ordinance 2018-67, created the position of part-time Building Commissioner for the City. (Id. at ¶ 8

& Ex. B, PageID# 14.) On December 27, 2018, Sack filed an appeal with the Civil Service

Commission pursuant to the City Charter, in the event that the Ordinances were applied to and

implemented against him. (Id. at ¶ 9.) Furthermore, on December 28, 2018, counsel for Sack

forwarded a letter to Defendant indicating that “according to law, [the Ordinances] cannot be applied

to Mr. Sack to negatively impact his position given that he is a full-time classified civil servant of the

City” and “seeking clarification as to whether Barbish intended to utilize the ordinances to transfer,

reduce or remove Mr. Sack from his position.” (Id. at ¶ 10.) On January 1, 2019, “the City, through

Barbish’s directive, transferred, removed, reduced, or otherwise negatively impacted Mr. Sack by

eliminating his full-time Building Commissioner status and reducing his employment to that of part-

time Building Commissioner.” (Id. at ¶ 11.)

       On February 4, 2019, the City sent Sack official notice that his position as Building

Commissioner had been changed to a part-time position as of the beginning of January 2019. (Id. at

¶ 12 & Ex. C, PageID# 15.) Subsequently, the Commission heard Sack’s appeal regarding the

minimization of his position on March 18, 2019. (Id. at ¶ 15.) The Commission reversed the

minimization of Sack’s role and reinstated him to the full-time position of Building Commissioner.

(Id. at ¶ 15 & Ex. E, PageID# 17-29.)




                                                    2
 Case: 1:21-cv-00364-PAB Doc #: 11 Filed: 09/13/21 3 of 16. PageID #: 136




               2. 3-Day Suspension and Appeal

       On October 14, 2019, Barbish issued a Notice of Pre-Discipline Conference to Sack. (Id. at ¶

16 & Ex. F, PageID# 30-31.) The Notice set forth in part:

       You [Sack] failed to follow a directive regarding the procedures to be followed regarding the
       referral of contractors to residents. Instead of supplying the list of approved contractors to
       residents, you made a referral of a specific contractor which you were advised previously was
       prohibited.

(Id. at PageID# 30.) A Pre-Discipline Conference was held on October 25, 2019. (Doc. No. 1 at ¶

17.) On October 29, 2019, the hearing officer “issued ‘findings’ to Barbish affirming Barbish’s

conclusion that Mr. Sack violated the charges presented in the Notice of October 14, 2019, and

concluding that a three (3) day suspension without pay was appropriate.” (Id. at ¶ 18 & Ex. G,

PageID# 32-33.) Barbish then issued a formal notice of Sack’s suspension on October 31, 2019. (Id.

at ¶ 19 & Ex. H, PageID# 34.)

       On November 8, 2019, Sack appealed his suspension to the City’s Civil Service Commission.

(Id. at ¶ 20 & Ex. I, PageID# 35.) The Civil Service Commission held a hearing on Sack’s appeal on

January 3, 2020. On January 24, 2020, the Commission reversed Sack’s unpaid suspension. (Id. at ¶

21 & Ex. J, PageID# 37-44.) That same morning, Sack alleges that “Barbish ordered Mr. Sack into

his office and began a tirade, berating and intimidating Mr. Sack for an extended period of time, and

included statements regarding Mr. Sack’s age and Barbish’s desire for Mr. Sack to be removed from

employment with the City.” (Id. at ¶ 22.) Following Barbish’s alleged tirade, Sack’s counsel sent a

cease-and-desist letter to Barbish on January 27, 2020. (Id. at ¶ 23 & Ex. K, PageID# 45-46.)

       Sack alleges that he faced other retaliatory and discriminatory conduct. For example, Sack

alleges that Barbish has not allowed Sack “to utilize an additional $2000.00 granted to the Building

Department by City Council to cover administrative duties”; that “Barbish has forbidden Mr. Sack

                                                 3
 Case: 1:21-cv-00364-PAB Doc #: 11 Filed: 09/13/21 4 of 16. PageID #: 137




from representing the City at City-related functions”; that “Barbish has required . . . only Mr. Sack [

] to keep a daily log of his work activities and forward the log to Barbish”; and that “Barbish has

taken action and made derogatory statements as to Mr. Sack’s age, including calling Mr. Sack an ‘old

[expletive] that is ruining the City.’” (Id. at ¶¶ 26-29.)

             B. Procedural History

          On February 15, 2021, Sack filed his Complaint. (Doc. No. 1.) In his Complaint, Sack sets

out 5 counts: Count 1: Age Discrimination in Employment Act (ADEA); Count 2: Retaliation under

the ADEA; Count 3: Tortious Emotional Distress; Count 4: Entity Liability; and Count 5: Hostile

Work Environment. (See id. at ¶¶ 30-54.) Defendants filed a Motion for Partial Judgment on the

Pleadings on April 19, 2021, seeking judgment as to Sack’s federal ADEA claims, Counts 1, 2, and

5. (Doc. No. 7.) Plaintiff filed an Opposition to the Motion on June 2, 2021 (Doc. No. 9) to which

Defendants replied on Jun 8, 2021. (Doc. No. 10.) Defendants’ Motion for Partial Judgment on the

Pleadings is ripe for decision.

    II.      Standard of Review

          Pursuant to Fed. R. Civ. P. 12(c), “[a]fter the pleadings are closed - but early enough not to

delay trial - a party may move for judgment on the pleadings.” “For purposes of a motion for judgment

on the pleadings, all well-pleaded material allegations of the pleadings of the opposing party must be

taken as true, and the motion may be granted only if the moving party is nevertheless clearly entitled

to judgment.” JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577, 581 (6th Cir. 2007) (internal

citation and quotation marks omitted).

          The same standard for deciding a Rule 12(b)(6) motion to dismiss for failure to state a claim

applies to a Rule 12(c) motion for judgment on the pleadings. See Roth v. Guzman, 650 F.3d 603,


                                                     4
 Case: 1:21-cv-00364-PAB Doc #: 11 Filed: 09/13/21 5 of 16. PageID #: 138




605 (6th Cir. 2011). In order to survive a motion to dismiss under Rule 12(b)(6), “a complaint must

contain (1) ‘enough facts to state a claim to relief that is plausible,’ (2) more than ‘formulaic recitation

of a cause of action’s elements,’ and (3) allegations that suggest a ‘right to relief above a speculative

level.’” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (quoting in part

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).

        The measure of a Rule 12(b)(6) challenge — whether the Complaint raises a right to relief

above the speculative level — “does not ‘require heightened fact pleading of specifics, but only

enough facts to state a claim to relief that is plausible on its face.’” Bassett v. Nat’l Collegiate Athletic

Ass’n, 528 F.3d 426, 430 (6th Cir. 2008) (quoting in part Twombly, 550 U.S. at 555-56, 127 S.Ct.

1955). “A claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). Deciding whether a complaint

states a claim for relief that is plausible is a “context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.” Id. at 679, 129 S.Ct. 1937.

        Consequently, examination of a complaint for a plausible claim for relief is undertaken in

conjunction with the “well-established principle that ‘Federal Rule of Civil Procedure 8(a)(2) requires

only a short and plain statement of the claim showing that the pleader is entitled to relief.’ Specific

facts are not necessary; the statement need only ‘give the defendant fair notice of what the ... claim

is and the grounds upon which it rests.’” Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(quoting in part Erickson v. Pardus, 551 U.S. 89, 127 S.Ct. 2197, 2200, 167 L.Ed.2d 1081 (2007))

(quoting Twombly, 127 S.Ct. at 1964). Nonetheless, while “Rule 8 marks a notable and generous

departure from the hyper-technical, code-pleading regime of a prior era ... it does not unlock the doors


                                                     5
 Case: 1:21-cv-00364-PAB Doc #: 11 Filed: 09/13/21 6 of 16. PageID #: 139




of discovery for a plaintiff armed with nothing more than conclusions.” Iqbal, 556 U.S. at 679, 129

S.Ct. 1937.

          In ruling on a Rule 12(b)(6) or 12(c) motion, a court “may consider the Complaint and any

exhibits attached thereto, public records, items appearing in the record of the case and exhibits

attached to defendant’s motion to dismiss so long as they are referred to in the Complaint and are

central to the claims contained therein.” Bassett, 528 F.3d at 430. See also Brent v. Wayne Cty. Dep’t

of Human Servs., 901 F.3d 656, 694 (6th Cir. 2018) (same); Amini v. Oberlin Coll., 259 F.3d 493,

502 (6th Cir. 2001). Under Rule 12(d), “[i]f . . . matters outside the pleadings are presented to and

not excluded by the court, the motion must be treated as one for summary judgment under Rule 56.”

Fed. R. Civ. P. 12(d). If a motion to dismiss is converted to a motion for summary judgment, the court

must give all parties “a reasonable opportunity to present all the material that is pertinent to the

motion.” Id.

   III.      Analysis

          The ADEA makes it unlawful for an employer “to fail or refuse to hire or to discharge . . . or

otherwise discriminate against any individual with respect to compensation, terms, conditions, or

privileges of employment, because of such individual’s age.” 29 U.S.C. § 623(a)(1). Sack alleges that

Defendants contravened the ADEA when Defendants reduced Sack’s employment from full-time to

part-time due to Sack’s age, when Defendants retaliated against Sack for filing his appeal, and when

Defendants harassed Sack based on his age. (Doc. No. 1 at ¶¶ 30-41; 49-54.)

             A. Sack’s ADEA Claims as Alleged Against Barbish in his Individual Capacity

          Defendants assert that “Counts One, Two, and Five against Defendant Barbish must be

dismissed with prejudice” because “a plaintiff-employee cannot sue an individual supervisor under


                                                    6
 Case: 1:21-cv-00364-PAB Doc #: 11 Filed: 09/13/21 7 of 16. PageID #: 140




the ADEA.” (Doc. No. 7 at PageID# 104-05.) Plaintiff counters that “claims against Mr. Barbish in

his individual capacity are proper as a result of the breadth of his supervisory position and control

over Plaintiff.” (Doc. No. 9 at PageID# 115.)

       “As an initial matter, an individual employee or supervisor who does not otherwise qualify as

an ‘employer’ may not be held liable under Title VII, the ADEA or the Rehabilitation Act.” Fleming

v. Hogan, No. 1:16-cv-688, 2016 WL 1558694, at *2 (N.D. Ohio Apr. 18, 2016) (citing Hiler v.

Brown, 177 F.3d 542, 546 (6th Cir. 1999); Wathen v. Gen. Elec. Co., 115 F.3d 400 (6th Cir. 1997)).

“[N]umerous courts, including [the Sixth Circuit], have held that supervisors, sued in their individual

capacities, are not included within the statutory definition of ‘employer’ under Title VII and its sister

civil rights statutes, and accordingly cannot be held personally liable for discrimination.” Hiler, 177

F.3d at 546. “[T]he legislative history and the case law support the conclusion that Congress did not

intend individuals to face liability under the definition of ‘employer’ it selected for Title VII.”

Wathen, 115 F.3d at 406. “[T]o the extent that [plaintiff] has attempted to bring claims against the

individual defendants for age discrimination [or] retaliation . . . [plaintiff]’s claims would fail as a

matter of law as there is no individual liability under Title VII, the ADA, or the ADEA.” Alessio v.

United Airlines, Inc., No. 5:17-cv-1426, 2018 WL 902334, at *4 (N.D. Ohio Feb. 15, 2018).

       The Court concludes that Barbish may not be held individually liable under the ADEA and,

thus, Sack’s ADEA claims against Barbish should be dismissed. See Wathen, 115 F.3d at 404-05 &

n. 6. As in the cases of Wathen and Hiler, where the Sixth Circuit held that an individual employee

or supervisor who does not otherwise qualify as an “employer” may not be held personally liable

under Title VII and the ADEA, respectively, Barbish is not subject to individual liability here. See

Wathen, 115 F.3d at 406 & n. 6 (“[T]he statute as a whole, the legislative history and the case law


                                                   7
 Case: 1:21-cv-00364-PAB Doc #: 11 Filed: 09/13/21 8 of 16. PageID #: 141




support the conclusion that Congress did not intend individuals to face liability under the definition

of ‘employer’ it selected for Title VII.”); see also Hiler, 177 F.3d at 547 (“[S]upervisors, sued in their

individual capacities, are not included within the statutory definition of ‘employer’ under Title VII

and its sister civil rights statutes, and accordingly cannot be held personally liable for

discrimination.”). This conclusion applies with equal force to individual liability under the ADEA.

See Wathen, 115 F.3d at 404 & n. 6 (“Because Title VII, the ADEA, and the ADA define “employer”

essentially the same way, an analysis based on Title VII, the ADEA, and the ADA case law is

appropriate.”).

         Moreover, to the extent that Sack also brings claims against Barbish in his official capacity as

the City’s Mayor and Director of Public Safety, such claims are redundant to Sack’s claims against

the City itself. See, e.g., Burton v. City of Memphis, No. 13-2070-JDT, 2013 WL 5924379, at *4

(W.D. Tenn. Oct. 31, 2013) (“Further, to the extent Plaintiff seeks to bring claims against these

individuals in their official capacity, such claims are redundant to her claims against the City of

Memphis.” (citing Monell v. New York City Dept. of Social Servs., 436 U.S. 658, 690 n. 55, 98 S.Ct.

2018, 56 L.Ed.2d 611 (1978)); Schindewolf v. City of Brighton, 107 F. Supp. 3d 804, 827 (E.D. Mich.

2015) (“‘An ADA and RA [Rehabilitation Act of 1973] suit may be brought against a public entity

by naming the entity itself or by suing an agent of the entity in his official capacity.’ Therefore, claims

against defendants in their official capacities are duplicative of the claims against the public entity

itself.”) (internal citations omitted). Accordingly, the federal claims in Counts 1, 2, and 5 of the

Complaint against Barbish in his individual capacity are dismissed.1



1
  The parties raise arguments in their briefing regarding whether legislative immunity would bar individual liability
against Mayor Barbish “for his role in the City’s passage of legislation to convert Plaintiff’s position from full-time to
part-time.” (Doc. No. 7 at PageID# 109-10.) See also Plaintiff’s Opposition: “Mr. Barbish is not entitled to any legislative
                                                             8
 Case: 1:21-cv-00364-PAB Doc #: 11 Filed: 09/13/21 9 of 16. PageID #: 142




             B. Failure to Exhaust Administrative Remedies

         Next, Defendants argue that Sack’s failure to file a charge with the EEOC “operates as a bar

to all his claims” under the ADEA, “whether characterized as age discrimination, retaliation, or

harassment.” (Doc. No. 7 at PageID# 105.) Sack counters that he should not be required to file with

the EEOC and also that federal courts have held that the administrative filing requirements imposed

under Title VII and the ADEA are considered “conditions precedent,” similar to statutes of limitation,

which are subject to equitable modification. (Doc. No. 9 at PageID# 116). Further, Sack argues that

he continues to be subject to ongoing violations and that his ADEA claims have been timely asserted.

(See id. at PageID# 117-19.)

         As a prerequisite to bringing claims under the ADEA, a claimant must first exhaust his

administrative remedies. Merhulik v. Weltman, Weinberg & Reis Co., LPA, No. 1:20-cv-1188, 2020

WL 7156621, at *4 (N.D. Ohio Dec. 7, 2020) (citing Allen v. Highlands Hosp. Corp., 545 F.3d 387,

401 (6th Cir. 2008)). A claimant exhausts his administrative remedies by filing a charge with the

Equal Employment Opportunity Commission (“EEOC”). See, e.g., Shu-Lien Chang v. Sodexho, Inc.,

No. 5:11-cv-935, 2011 WL 3444239, at *3-4 (N.D. Ohio Aug. 7, 2011). According to the Sixth

Circuit,

         The purpose of filing a charge of discrimination is to trigger the investigatory and conciliatory
         procedures of the EEOC so that the Commission may first attempt to obtain voluntary
         compliance with the law. . . . These investigatory and conciliatory procedures notify potential
         defendants of the nature of plaintiffs’ claims and provide them the opportunity to settle the
         claims before the EEOC rather than litigate them.




immunity, and therefore Plaintiff’s claims against Barbish should remain in their entirety.” (Doc. No. 9 at PageID# 119.)
As the Court has already dismissed the claims against Barbish in his individual capacity on the ground that there is no
individual liability under the ADEA, (see, e.g., Wathen, 115 F.3d at 404-06 & n.6), the Court finds it unnecessary to
address the legislative immunity argument on its merits.
                                                           9
Case: 1:21-cv-00364-PAB Doc #: 11 Filed: 09/13/21 10 of 16. PageID #: 143




Davis v. Sodexho, Cumberland Coll. Cafeteria, 157 F.3d 460, 463 (6th Cir. 1998) (citations omitted).

Importantly, “[f]ailure to exhaust administrative remedies is an appropriate basis for dismissal.” See,

e.g., Hoover v. Timken Co., 30 F. App’x 511, 513 (6th Cir. 2002) (dismissing ADEA claims for failure

to exhaust remedies); Williams v. United Steel Workers of Am., No. 1:09-cv-743, 2010 WL 909883,

at *4 (S.D. Ohio Mar. 10, 2010) (same); Jestice v. Butler Tech. and Career Dev. Schs. Bd. of Educ.,

No. 1:11-cv-101, 2012 WL 71021, at *3 (S.D. Ohio Jan. 10, 2012) (same).

        “[F]iling a timely charge of discrimination with the EEOC is not a jurisdictional prerequisite

to suit in federal court, but [is] a requirement that, like a statute of limitations, is subject to waiver,

estoppel, and equitable tolling.” Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982). “The

federal courts sparingly bestow equitable tolling.” Graham-Humphreys v. Memphis Brooks Museum

of Art, Inc., 209 F.3d 552, 560 (6th Cir. 2000). “Typically, equitable tolling applies only when a

litigant’s failure to meet a legally-mandated deadline unavoidably arose from circumstances beyond

that litigant’s control.” Id. at 560-61. In determining “whether the equitable tolling of the EEOC filing

period is appropriate in a given case,” the Sixth Circuit has “consistently taken into consideration”

five factors:

        1) lack of notice of the filing requirement; 2) lack of constructive knowledge of the filing
        requirement; 3) diligence in pursuing one’s rights; 4) absence of prejudice to the defendant;
        and 5) the plaintiff’s reasonableness in remaining ignorant of the particular legal requirement
        for filing his claim.

Amini v. Oberlin Coll., 259 F.3d 493, 500 (6th Cir. 2001) (quoting Truitt v. Cty. of Wayne, 148 F.3d

644, 648 (6th Cir. 1998). “Absent compelling equitable considerations, a court should not extend

limitations by even a single day.” Graham-Humphreys, 209 F.3d at 561.

        The Court concludes that Sack failed to exhaust his administrative remedies by first presenting

his age discrimination, retaliation, and harassment claims to the EEOC. Sack’s Complaint contains

                                                    10
    Case: 1:21-cv-00364-PAB Doc #: 11 Filed: 09/13/21 11 of 16. PageID #: 144




no representation that he first filed a charge with the EEOC or the Ohio Civil Rights Commission

(“OCRC”)2, nor does Sack allege that he obtained a “right to sue” letter from the EEOC regarding

these age discrimination claims. Thus, in the Court’s view, none of Sack’s ADEA claims are properly

before this Court. See Hoover, 30 F. App’x at 513; Shu-Lien Chang, 2011 WL 3444239, at *4.

         Moreover, Sack does not appear to contest the fact that he failed to file a charge with either

the EEOC or OCRC prior to bringing the instant suit. (Doc. No. 9, PageID# 117.) Rather, he insists

that he “should not be required to file with the EEOC” regarding the instant claims because the

ADEA’s administrative filing requirements are “subject to equitable modification . . . .” (Id. at

PageID# 116.) He claims that “it would have been futile . . . to file any charge with the EEOC, simply

to be forced to wait for a ‘right to sue’ letter and wait to pursue claims in this Court.” (Id. at PageID#

116-17.) Sack urges the Court to apply equity to allow him “to proceed herein without the draconian

need to file a charge with the EEOC and wait for a ‘right to sue’ letter.” The Court rejects this

argument for several reasons.

         First, Sack fails to explain why he is entitled to an “equitable modification” in his Opposition,

beyond simply restating the Fifth Circuit’s case law. (Id. at PageID# 116, citing Clark v. Resistoflex

Co., 854 F.2d 762, 765 (5th Cir.1988)). But in Clark, the plaintiff-employee had actually filed a

charge with the EEOC, mere days after a limitations period expired. 854 F.2d at 764. The Fifth Circuit

affirmed the part of the district court’s judgment holding that the 180-day EEOC filing period should




2
  Sack also could have opted to present his charges to the Ohio Civil Rights Commission (“OCRC”). See Thompson v.
Fresh Prods., LLC, 985 F.3d 509, 518 & n. 3 (Where the plaintiff filed a charge with the OCRC, “[t]he charge was
simultaneously filed with the EEOC. In Ohio, charges of discrimination with the OCRC are ‘dual filed,’ meaning that
OCRC forwards a copy of the charge to the EEOC, which then opens its own file for the charge.” (citing Ross v. ITT
Cleveland Motion Control, No. 1:09-cv-2220, 2010 WL 779999, at *3 (N.D. Ohio Mar. 2, 2010)).
                                                        11
Case: 1:21-cv-00364-PAB Doc #: 11 Filed: 09/13/21 12 of 16. PageID #: 145




not be equitably tolled. Id. at 771. Here, Sack never even filed a charge with the EEOC or state

agency.

       Second, even if Sack attempted to explain why the Court should equitably toll the EEOC

filing period in his case, such an argument would fail. As the Sixth Circuit identified in Amini, there

are five factors to consider in whether to equitably toll the EEOC filing period in a given case. 259

F.3d at 500. As to the first and second Amini factors, lack of notice of the filing requirement and lack

of constructive knowledge of the filing requirement, Sack was ostensibly represented by counsel from

his earliest efforts in lodging a Civil Service Commission appeal. (Doc. No. 1 at ¶¶ 9-10.) His counsel

forwarded a letter to Defendants on December 28, 2018, indicating Sack’s intention to appeal the

Ordinances in the event they negatively affected his position. (Id. at ¶ 10.) These two factors do not

weigh in favor of equitable tolling. See Nitch v. E. Gateway Cmty. Coll., No. 4:19-cv-2490, 2020 WL

5203491, at *2 (N.D. Ohio Aug. 31, 2020), aff’d, 2021 WL 2030081 (6th Cir. May 21, 2021)

(observing that “Plaintiff is represented by counsel” (citing Amini, 259 F.3d at 500-01 (“because

Amini is a lawyer, he should be considered as having both actual and constructive notice of the 300-

day filing period.”)). As to the third factor, diligence in pursuing his rights, while Sack was diligent

in pursuing appeals before the Civil Service Commission (see Doc. No. 1 at ¶¶ 9, 20), he neglected

to file any charge with the EEOC at all. Regarding the fourth factor, absence of prejudice to the

defendant, “although it is unclear how the grant of equitable tolling relief to [Sack] would be

prejudicial to [Defendants], the Supreme Court has held that this factor alone” is an insufficient basis

for allowing equitable tolling relief to the plaintiff. Amini, 259 F.3d at 501 (citing Baldwin Cty.

Welcome Ctr. v. Brown, 466 U.S. 147, 152 (1984)). Lastly, regarding the fifth factor, the plaintiff’s

reasonableness in remaining ignorant of the particular legal requirement for filing his claim, it was


                                                  12
Case: 1:21-cv-00364-PAB Doc #: 11 Filed: 09/13/21 13 of 16. PageID #: 146




unreasonable for Sack—represented by counsel from the outset and diligently pursuing appeals

before the Civil Service Commission—to remain ignorant of the administrative exhaustion

requirement for a potential ADEA claim. See, e.g., Hobson v. Mattis, No. 09-cv-2971, 2018 WL

7890771, at *3 (6th Cir. Nov. 8, 2018) (“[I]gnorance of the law alone is not sufficient to warrant

equitable tolling.”) (citation omitted).

          Finally, even if Sack attempted to explain why he is entitled to an “equitable modification” of

the ADEA’s administrative exhaustion requirement, courts apply equitable tolling sparingly in

situations where litigants fail to exhaust their administrative remedies. See Graham-Humphreys, 209

F.3d at 560. “[A]bsent compelling equitable considerations” limitations should not be extended by a

single day. Id. at 561. Equitable tolling applies only when a litigant’s failure to meet a deadline

“unavoidably arose from circumstances beyond that litigant’s control.” Id. at 560-61 (citing Baldwin

Cty., 466 U.S. at 151). Here, Sack points to no circumstances that were beyond his control that

prevented his filing a charge with the EEOC. Sack merely argues that it would have been futile to file

a charge with the EEOC and wait for a “right to sue” letter. (Doc. No. 9 at PageID# 117.) But

regardless of how futile Sack thought this was, it is a statutory prerequisite. See Puckett v. Tenn.

Eastman Co., 889 F.2d 1481, 1488 (6th Cir. 1989) (equitable tolling was not warranted where plaintiff

did not request a right-to-sue letter and that “[s]uch a decision flouts the statutory requirement . . .

and amounts to a position of arrogance regarding the statutory requirement as mere surplusage.”). As

Sack never filed a charge in the first place and does not identify any compelling circumstances that

obstructed his ability to do so, the Court declines to equitably toll the time period for filing an EEOC

charge.




                                                    13
Case: 1:21-cv-00364-PAB Doc #: 11 Filed: 09/13/21 14 of 16. PageID #: 147




       Additionally, the Court disagrees that Defendants’ alleged “continuing violations” against

Sack somehow waive the ADEA’s administrative exhaustion requirement. Sack argues that “ongoing

punitive measures” (see Doc. No. 1 at ¶¶ 26-29) “coupled with ongoing derogatory comments . . . are

discrete acts that build over time,” and are sufficiently related to form a “pattern of discrimination,”

such that Sack’s ADEA claims are timely asserted. (Doc. No. 9 at PageID# 118-19.) However, Sack

again fails to explain why “continuing violations” entitle him to dispense with his obligation to

administratively exhaust these claims. (See Doc. No. 9, PageID# 118-19.) The Court agrees with

Defendants that Sack’s “continuing violation argument is premature at best and not yet ripe.” (Doc.

No. 10 at PageID# 128.) As the Sixth Circuit recently explained in Davis v. Metro Parks and

Recreation Dep’t:

       The statute’s filing provision “specifies with precision” the prerequisites that a plaintiff must
       satisfy before filing suit. Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 109, 122 S.Ct.
       2061, 153 L.Ed.2d 106 (2002). A claim will be “time barred if it is not filed within these
       limits.” Id. An alleged unlawful employment practice involves a “discrete retaliatory act or
       discriminatory act.” Id. at 110, 122 S.Ct. 2061. Each discriminatory act constitutes a
       “single occurrence even when it has a connection to other acts.” Id. at 111, 122 S.Ct.
       2061. This can mean that “discrete discriminatory acts are not actionable if time barred,
       even when they are related to acts alleged in timely filed charges.” Id. at 113, 122 S.Ct.
       2061. Each and every discriminatory act “starts a new clock for filing charges alleging that
       act.” Id. For example, in Morgan, the court held that “[w]hile Morgan alleged that he suffered
       from numerous discriminatory and retaliatory acts from the date that he was hired through ...
       the date he was fired, only incidents that took place within the timely filing period are
       actionable.” Id. at 114, 122 S.Ct. 2061.

854 F. App’x 707, 712 (6th Cir. 2021) (emphasis added). Even though Sack alleges that there are

ongoing violations that relate to the alleged employment discrimination, Sack never filed a charge

with the EEOC on any of the alleged discriminatory acts. Although it is possible that there are

ongoing, newly occurring violations that may relate to prior occurrences, Sack has failed to file any

charge with the EEOC or state agency regarding any alleged violation. If, as Sack contends, there is


                                                  14
Case: 1:21-cv-00364-PAB Doc #: 11 Filed: 09/13/21 15 of 16. PageID #: 148




ongoing discriminatory conduct (see Doc. No. 9 at PageID# 119), he would be within his rights to

file a charge with the EEOC within the limitations period that begins with each alleged discriminatory

act. Indeed, Davis explicitly contemplates that every discriminatory act “starts a new clock for filing

charges”—i.e., for filing a new charge of discrimination with the EEOC. Davis, 854 F. App’x at 712.

Because Sack has failed to file any charge with the EEOC, the Court will not address speculative

ongoing violations.

       Plaintiff failed to exhaust his administrative remedies prior to bringing suit. “Failure to timely

exhaust administrative remedies is an appropriate basis for dismissal of an . . . ADEA action.”

Hoover, 30 F. App’x at 513. Accordingly, Counts 1, 2, and 5 are dismissed.

           C. Supplemental State Law Claims

       In addition to the three federal claims Sack alleges in Counts 1, 2, and 5 of his Complaint,

Sack also brings two state law claims: Count 3: Tortious Emotional Distress, and Count 4: Entity

Liability. (See Doc. No. 1 at ¶¶ 42-48.) Because the Court has granted Defendants’ Motion for Partial

Judgment on the Pleadings and dismissed the three federal claims, the Court declines to exercise

supplemental jurisdiction over the remaining state law claims.

       Pursuant to 28 U.S.C. § 1367(c)(3), district courts may decline to exercise supplemental

jurisdiction over state law claims once they have dismissed all claims over which they had original

jurisdiction. “In determining whether to retain jurisdiction over state-law claims, a district court

should consider and weigh several factors, including the ‘values of judicial economy, convenience,

fairness, and comity.’” Gamel v. City of Cincinnati, 625 F.3d 949, 951 (6th Cir. 2010) (quoting

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)). “[A] district court has broad discretion

to decide whether to exercise jurisdiction over state law claims.” Smith v. Erie Cty. Sheriff’s Dep’t,


                                                  15
Case: 1:21-cv-00364-PAB Doc #: 11 Filed: 09/13/21 16 of 16. PageID #: 149




603 F. App’x 414, 424 (6th Cir. 2015). However, “[w]hen all federal claims are dismissed before

trial, the balance of considerations usually will point to dismissing the state law claims, or remanding

them to state court if the action was removed.” Musson Theatrical, Inc. v. Fed. Express Corp., 89

F.3d 1244, 1254-55 (6th Cir. 1996); accord Moon v. Harrison Piping Supply, 465 F.3d 719, 728 (6th

Cir. 2006) (“[A] federal court that has dismissed a plaintiff’s federal-law claims should not ordinarily

reach the plaintiff’s state-law claims.”).

         Thus, the Court declines to exercise supplemental jurisdiction over the state law claims.

Counts 3 and 4 are dismissed without prejudice.

   IV.      Conclusion

         Accordingly, and for all the reasons set forth above, Defendants’ Motion for Partial Judgment

on the Pleadings (Doc. No. 7) is GRANTED.

         IT IS SO ORDERED.



                                                        s/Pamela A. Barker
                                                       PAMELA A. BARKER
Date: September 13, 2021                               U.S. DISTRICT JUDGE




                                                  16
